Citation Nr: 1600992	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  08-12 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a disability manifested by neck pain, to include as secondary to service-connected shell fragment wound to the left side of the abdomen.
 
 2. Entitlement to service connection for a low back disability, to include secondary to service-connected shell fragment wound to the left side of the abdomen.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from January 1969 to January 1971 and was awarded the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals  (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which was then temporarily located in Gretna, Louisiana.

On October 4, 2010, the Veteran presented testimony at a hearing before a Veterans Law Judge.  (The Veterans Law Judge who conducted the October 2010 hearing is no longer employed at the Board).  

In March 2011, the Board remanded the issues currently on appeal for additional development.  

On November 1, 2013, the Veteran testified via videoconferencing before the undersigned Veterans Law Judge.  A hearing of the transcript is of record. 

In April 2014, the Board remanded the currently on appeal for additional development. 

In September 2014, the RO granted service connection for left lower extremity radiculopathy.  The Veteran disagreed with the initial assigned rating.  This issue is still being developed and has not been certified for appeal.  Consequently, the Board will defer jurisdiction for this issue at this time.  

In August 2015, the Board obtained a Veterans Health Administration (VHA) medical opinion for the appeal.  The following month, the Board notified the Veteran about the medical opinion and provided a 60 day opportunity to respond.  

The Veteran has submitted additional evidence following the most recent adjudication by the agency of original jurisdiction (AOJ).  He has waived his right to review by the AOJ and the Board may consider the evidence in the first instance.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  A disability manifested by neck pain did not have its clinical onset in service and is not otherwise related to active duty, including secondary to service-connected shell fragment wound to the left side of the abdomen; degenerative cervical arthritis was not exhibited within the first post service year.

2.  A disability manifested by low back pain did not have its clinical onset in service and is not otherwise related to active duty, including secondary to service-connected shell fragment wound to the left side of the abdomen; degenerative lumbar arthritis was not exhibited within the first post service year.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability manifested by neck pain are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for a disability manifested by low back pain are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The RO provided the required notice in June 2005 and July 2005 letters.  These letters did not contain information about how VA assigns effective dates and ratings.  The issues of effective dates and ratings are downstream issues from service connection.  As the service connection claims are denied, these issues are rendered moot.  The Veteran does not otherwise assert prejudice from any notification deficiency and none has been identified by the Board.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  A remand for further notification of how to substantiate the claims is not necessary.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his service treatment records, VA treatment records, private medical records, Social Security Administration (SSA) records and statements from the Veteran.  

VA furnished adequate medical examinations and opinions for the claims.  The record includes November 2011 and May 2014 VA examinations and an August 2015 VHA medical opinion.  The November 2011 and May 2014 VA examiners reviewed the claims folder and conducted a relevant clinical evaluation.  The August 2015 VHA examiner is qualified as an orthopedic surgeon.  He conducted a detailed review of the Veteran's medical history.  He specifically considered the positive private medical opinion submitted in support of the claim and expressed a detailed rationale for his negative determinations.  The Board finds that VA has provided adequate clinical evaluations and medical opinions for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2015) impose two distinct duties on VA employees in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); see also 77 Fed. Reg. 23128 -01 (April 18, 2012).

At the November 2013 hearing, the undersigned identified the issues on appeal.  The Veteran provided testimony as to all treatment received and, thereby, demonstrated actual knowledge of the ability to submit additional relevant evidence.  Based in part upon his hearing testimony, VA took additional development action to ensure that the evidence included all available medical records.  The Veteran does not assert prejudice from the hearing and none has been identified by the Board.  Sanders, supra.  The duties imposed by Bryant were thereby met.

The Board also finds that the action requested in the Board's April 2014 remand has been substantially fulfilled.  In May 2014, the AOJ sent a letter requesting that the Veteran identify private medical records, other than Dr. M.C.  It also notified him that New Orleans VAMC records from 1971 were being requested and requested that he directly submit any evidence in his possession.  Then, the AOJ obtained a negative June 2014 response from the New Orleans VAMC and produced a June 2014 reports certifying those relevant medical records from or around 1971 at the New Orleans VAMC do not exist.  The AMC obtained a May 2014 VA addendum medical opinion.  In September 2014, the AMC issued a supplemental statement of the case readjudicating the claims.  Based upon the actions taken above, the Board considers the current record to be in substantial compliance with the prior remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

Accordingly, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.  

Service connection 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  
38 C.F.R. § 3.310(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of the VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual background

Service treatment records (STRs) include an April 1970 lumbar spine/ abdomen X-ray report.  It showed a normal skeleton.  However, square 5 millimeter (mm) and other tiny foreign bodies (FB) were projected through the mid-abdomen with the large one being 1 inch in front of the spine.  

In a May 1970 Report of Medical History, the Veteran described his health as "not good."  He stated that he had "stomach pains and shrapnel still in me."  He endorsed having recurrent back pain.  The examiner commented that the Veteran had occasional back pain, but assessed it as clinically insignificant.  

May 1970 surgery clinical consultation indicated that diagnostic testing revealed a small square metallic foreign body (FB) projected through the soft tissues at L2.  Thorax imaging was also taken due to the Veteran's reports that several shrapnel were retained in the dorsal soft tissue of the back.  However, none were found.  

July 1970 STRs reflect that the Veteran visited the dispensary multiple times complaining about abdominal pain, which he believed was related to the August 1969 shrapnel injury.  

August 1970 separation examination reflects that the Veteran's spine was clinically evaluated and deemed to be normal.  Clinical evaluation also was significant for a low median laparotomy scar.  The examiner summarized that the Veteran had shrapnel wound in August 1969 and continued to experience abdominal pain.  However, he was cleared for separation.  

In March 1971, the Veteran had a VA examination.  Musculoskeletal clinical findings were normal.  The Veteran described occasionally having sharp, needle like pain in the left side of his abdomen.  It occurred when he attempted to lift heavy objects or moved in certain positions.  The examiner determined that the Veteran had shell fragment wounds, small, left side of abdomen with a postoperative scar from exploratory laparotomy.  Both scars were well healed with only occasional symptoms when lifting.  

A December 1998 VA lumbar spine X-ray report shows that a surgical suture involving the midline abdomen and a very small metallic density foreign object was located in the mid-abdomen.  No fracture or dislocation was found.  Intervertebral disc space heights were normal and minimal degenerative bony spur formation was present at L3-4.  The clinician listed an impression as mild degenerative changes.  

March 2006 VA Agent Orange registry examination reflects that the Veteran reported a 5 to 10 year history of low back pain.  He reported having a shrapnel fragment in his left lower back region.  The examiner assessed chronic lumbago with an onset around 2000.   

In May 2006, the Veteran underwent a VA examination with review of the claim folder.  The examiner summarized that the Veteran had an abdominal shrapnel injury with remaining FB.  Since service, he worked in oil extraction and continued to work full time.  The examiner noted a history of low back pain beginning around 1990.  It was described as an increasing occurrence of low back stiffness.  He reported being treated for a few work-related lumbar strains, but denied any traumatic injury.  The examiner also noted the shrapnel wounds to abdomen.  The Veteran denied any genitourinary or neurological symptoms.  He described having regular flare-ups of low back pain and avoiding lifting and bending activities. Clinical evaluation showed a normal posture and gait.  Thighs and calves were the same size.  No abnormal spinal curvature or muscle spasm was observed.  The Veteran demonstrated a full range of motion for all planes.  Neurological evaluation was normal.  The examiner reviewed the March 2006 X-ray report showing a metallic fragment within the abdomen to the left at L2-3 level.  The examiner diagnosed degenerative disc and joint disease of the lumbar spine.  She expressed a negative medical opinion.  She stated that while the intra-abdominal shrapnel fragment was in proximity to the lumbar spine, there was no direct interaction.  She believed the degenerative changes were consistent with the Veteran's extensive strenuous labor history.  

December 2006 VA primary care records reflect that the Veteran reported intermittent back and neck pain.  He had a history of chiropractic treatment.  He had intermittent numbness in his left arm.  He was concerned about the residual shrapnel fragments in his stomach.  Clinical examination was grossly normal.  The examiner assessed back and neck pain with occasional left arm pain and numbness.  

In March 2007, the Veteran sought private treatment at Breaux Bridge Chiropractic.  He reported a medical history of motor vehicle accidents (MVAs) in 1971 and 1974 without specific injury.  He reported straining his low back on two or three occasions at work.  At home, he fell off a ladder and fractured his left wrist.  Of particular note, he reported having a stomach injury in service from grenade shrapnel.  He currently had neck pain radiating to his left arm.  He believed it started 15 or 20 years ago.  He also reported low back pain.  It began at least 15 years ago.  

March 2007 VA cervical spine X-ray report showed degenerative disc disease and foraminal narrowing.  

At the October 2010 Board hearing, the Veteran reported that he sustained a shrapnel injury and had exploratory surgery to locate it.  He had complaints concerning his stomach following treatment.  He recalled that he sought treatment at the New Orleans VAMC in 1971, but was not recommended for further care.  He believed he was told that he had shrapnel approximately 3 centimeters from L2 and L3 at that time.  He had sporadic treatment since treating clinicians could not make a precise diagnosis or recommendation for care.  He stated that the pain had increased as he aged.  He reported that had worked in oil fields for many years.  He acknowledged that none of his treating physicians had informed him about a nexus to shrapnel for his back and neck pain.  However, one of his chiropractors expressed concerned about the shrapnel being an etiology.  The Veteran also clarified that he had a lumbar spine X-ray in service only because of stomach pain.  

November 2010 VA treatment records reflect that the Veteran had a physical therapy (PT) evaluation.  He described having a shrapnel injury to his back.  Over the years, it had worsened.  It caused a pulling and burning sensation in his upper back and shoulders with left arm numbness.  He denied bowel or bladder involvement.  Clinical evaluation showed the Veteran to have a steady gait and able to touch toe, heel, and move feet in tandem without difficulty.  He had limited cervical spine motion due to pain.  Lumbar movement was within normal limits.  Lower extremities were full strength and sensation was intact.  The examiner diagnosed chronic low back pain and degenerative joint and disc disease. She approved a PT referral.  

In January 2011, the Veteran started a six week PT course to improve neck and back pain.  His rehabilitation potential was assessed as fair.  The examiner noted that the Veteran had shrapnel injury to L2 and denied any particular neck injury.  

In May 2011, the Veteran was afforded a VA neurological examination with review of the claims folder.  The examiner noted the Veteran's report of neck and back pain since the in-service shrapnel injury.  He reported a worsening of neck pain with radiation to his left arm in about 1995 or 2000.  He denied radicular pain from the back injury.  He described tingling/ numbness in his left thigh since 2000 or so.  The examiner also noted diabetes had been diagnosed around 2007.  Neurological evaluation showed full motor strength and complete reflexes.  Sensation was intact, except for decreased vibration of the feet.  Gait was normal.  X-rays confirmed degenerative changes in the neck and back.  The examiner attributed the degenerative changes to the current back and neck pain complaints.  He also diagnosed mild peripheral neuropathy due to diabetes.  He concluded that the neck and back pain did not have a neurological etiology citing review of the record and clinical evaluation.  

In May 2011, the Veteran was afforded a VA orthopedic examination with review of the claims folder.  The examiner noted that the Veteran had shrapnel injury with a residual fragment lodged in the lumbar region.  The Veteran reported back pain since this injury.  He reported that neck pain did not appear until Spring 1970 when he was stationed in Germany and exposed to cold weather.  He denied any specific neck injury or treatment in service.  Initially, the neck pain was intermittent.  Over the past 15 years, it had become constant and more severe.  Around 2004, he sought treatment for cervical pain radiating to his left arm.  The examiner commented that the Veteran's work as a crane operator may have aggravated his neck problems.  He summarized that the Veteran had back pain since the in-service exploratory surgery that had increased in the mid-1990s and started radiating to his lower extremities.  

May 2011 VA clinical evaluation showed that the Veteran had a normal posture and gait.  Abnormal spinal curvature was not found.  Muscle spasm was not observed.  Range of motions for both the lumbar and cervical spines were slightly diminished with objective reports of pain noted.  Reflexes were normal to slightly diminished.  Sensory findings revealed mild deficiencies.  Motor examination showed full strength.  Straight leg test raise was positive for each leg.  Cervical spine X-ray findings showed degenerative disease and spondylosis with stable findings compared to November 2010.  X-rays of the lumbar spine showed multilevel degenerative disc disease and spondylosis with subluxation.  Endpoint compression of L3 was believed to be remote.  The examiner diagnosed degenerative disease and multilevel facet disease of the cervical spine with chronic pain with flare-ups and loss of motion.  She also diagnosed multilevel degenerative disc disease and spondylosis with subluxation of the lumbar spine with chronic pain and loss of motion.  As to a nexus, she expressed a negative opinion.  She noted that STRs were silent for reports of back and neck pain.  She observed that the shrapnel fragment was lodged in the paraspinal muscles near the lumbar spine.  However, the imaging studies did not show that any fragment actually involved the lumbar spine.  She also cited the December 1998 VA examination report suggesting limited back pain and clinical findings.  She commented that the current lumbar and cervical spine disorders are consistent with aging.

February 2012 private chiropractor notes from Dr. E.P. reflect that the Veteran reported that his back and neck symptoms began from his in-service shrapnel injury.  

In November 2013, Dr. M.C. issued a letter.  He reported initially treating the Veteran in October 2008 for neck and low back pain.  He reviewed a 2006 X-ray study confirming a 6mm by 3mm shrapnel located about 3 cm anterior to the L2-3 disc space or lateral to left pedicle of L3.  He believed that the Veteran had back problems due to the shrapnel.  He cited its location anterior to the left L3 nerve root and Psoas muscle.  Its location would affect the Veteran's posture and ability to ambulate.  It would decreased his range of motion, most notably the left hip, and irritate the anterior branches of the lumbar plexus.   

In November 2013, the Veteran had a Board videoconference hearing before the undersigned.  He asserted that his back and neck disability were caused or aggravated by the shrapnel fragments.  He reported that he initially sought treatment in 1971 for neck and back pain at the New Orleans VAMC.  He stated that the physical examination resulted in a 10 percent rating for the residual abdominal scar, but that neck and back disability were not deemed service-related.  In service, he was informed that he had shrapnel near L2 and L3 lumbar discs.  He reported having some chiropractic treatment around 1983 or 1984.  He acknowledged that his treating clinicians had not related his neck or back disability to service.  Rather, they indicated it may be work related.  The Veteran denied having any post-service neck or back injury.  Currently, he had neck and back pain radiating to his arms and lower extremities.  He acknowledged that he performed some strenuous labor as an oilfield worker.  However, his labor history was not always strenuous as he mostly worked as a crane operator and remained seated in a chair.  He denied any work injury.  

In May 2014, VA obtained another medical opinion.  The examiner reviewed the electronic claims folder.  She expressed a negative opinion for the neck disability.  She explained that the medical literature does not support a physiological relationship between a distant abdominal injury, including residual FB and chronic degenerative changes to the cervical spine.  She believed the current cervical disability was consistent with the Veteran's age and history of strenuous labor.  She also cited the absence of symptoms in STRs.  She expressed a negative medical opinion for the current lumbar spine disability.  She cited similar reasoning as in the neck opinion and also noted the absence of a long term altered gait.  However, she determined that the left lower extremity radiculopathy was aggravated by the shrapnel FB due its location.  She reported that any right lower extremity radiculopathy was not related to the shrapnel FB since there was no physiologic relationship due to its left sided location.  

In August 2015, the Board obtained a Veterans Health Administration (VHA) medical opinion.  The examiner is qualified as an orthopedic surgeon.  He noted the Veteran's history of August 1969 shrapnel wound lodged near the left L2-L3 disc space.  He also noted Dr. M.C. favorable medical opinion.  He recited the pertinent medical history beginning in service.  He observed an absence of treatment for back or neck symptoms in STRs.  He believed the in-service abdominal pain was unrelated to the lumbar spine and that the cervical spine disability was also unrelated to service.  He believed the current lumbar spine symptoms were more likely related to current facet arthritis, multi-disc narrowing and osteophytes, and facet degenerative disease as shown on the lumbar spine X-ray report.  He discounted Dr. M.C.'s opinion as the X-rays do not support any finding that shrapnel was etiologically related to lumbar disc disease.  He additionally cited the negative spine findings at separation from service.  He believed Dr. M.C.'s opinion was flawed due to failure to account for the degenerative X-ray findings that are known to be direct causes of back pain.  He also concluded that there was "no connection" or worsening of the cervical spine disability due to the shrapnel fragments.  He cited an absence of evidence that it affected the Veteran's posture, ability to ambulate, limitation of motion, back pain and nerve root irritability. 

The Veteran contends that service connection is warranted for his current back and neck disabilities.  The evidence in support of his claims consists of his lay assertions and Dr. M.C.'s November 2013 letter.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that a shell fragment wound near the spine may lead to degenerative changes is commonly known and, therefore, the Veteran's testimony that his the degenerative changes in the spine are related to his in-service shell fragment wound has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the VA examination reports and specifically the opinion by the orthopedic surgeon more probative than the Veteran's statements.  The examiners are medical professionals and were able to review the overall record, including the Veteran's history and opinions.  

The STRs tend to indicate that the Veteran did not have chronic neck or back symptoms and weigh against a continuity of symptomatology.  See AZ v. Shinseki, 731 F.3d 1303, 1315-16 (Fed. Cir. 2013) (silence within records is pertinent evidence when records would typically document event in dispute); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); 38 C.F.R. § 3.303(b).  The Board acknowledges that the Veteran served in combat, and satisfactory lay evidence could establish the presence of low back and or cervical spine disability in service.  It is reasonable to infer that if back or neck pain had truly been a concerning symptom he would have been able to seek appropriate medical attention at that time.  Id. STRs include imaging studies confirming a FB in the soft tissue of the L2 region, but not directly on the spine.  The Veteran endorsed having low back pain in May 1970 in a questionnaire, but the clinician believed it was non-concerning.  Physical evaluations from August 1970 and March 1971 indicate that the spine was clinically examined and deemed to be normal.  Accordingly, the Board finds that the STRs tend to show that while the Veteran had intermittent or nominal low back pain, he did not have chronic back or neck pain in service.  Id.  

The Veteran claims that he had 1971 orthopedic treatment at the New Orleans VAMC.  The Veteran provides a vague, generalized recollection of this treatment and there are no records reflecting this.  His report of 1971 New Orleans VAMC treatment is not probative to show chronic neck or back pain at that time.  Robinette v. Brown, 8 Vet. App. 69 (1995); Caluza, 7 Vet. App. 498 at 510-511.  

To the extent the Veteran asserts the service-connected shell fragment wound to the left side of the abdomen caused continuous neck and low back pain since service, the Board does not find his reports persuasive in this particular case.  When first seen for low back and neck problems after service, the Veteran described recent onset of symptoms, beginning in either the 1990s or 2000.  The first mention of the onset of back and neck problems in service and continuing since then was after the Veteran filed his claim for compensation.  The Board does not find satisfactory lay evidence that pertinent disability began in service or that symptoms began in service and continued since that time.  

Meanwhile, the May 2014 VA medical opinion and August 2015 medical opinion are probative evidence weighing against a nexus.  Id.; Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (setting forth factors to be considered in assigning probative weight to an opinion).  The May 2014 VA examiner is qualified as nurse practitioner.  She cited review of the medical literature as lacking for evidence that the location of the abdominal injury would be etiologically related to lumbar/ cervical spine disability.  She also reported that the current clinical findings were consistent with the Veteran's age and post service work history.  The August 2015 VHA examiner is qualified as an orthopedic surgeon.  He believed the radiological findings completely accounted for the Veteran's current back and neck symptoms and did not support any causal connection to imbedded shrapnel.  In sum, both the May 2014 VA and August 2015 VHA medical opinions include convincing explanations that are consistent with the record.  Id.  Both examiners are medical professionals and their judgments reflect an unbiased, objective review by experts.  Thus, their reports regarding causation are especially persuasive evidence weighing against a nexus.  Id.

The Board has considered the November 2013 letter from Dr. M.C. supporting a nexus.  However, it is undermined by the additional evidence of record and the August 2015 VHA medical opinion.  Caluza, 7 Vet. App. 498 at 510-511.  Dr. M.C. reasoned that the shrapnel FB's location in a paraspinal muscle would affect the Veteran's posture and gait thereby causing back problems.  Notably, multiple clinical evaluations suggest that the Veteran had normal gait and pose an inconsistency with Dr. M.C.'s reasoning.  (VA examination reports from May 2006 and May 2011; November 2010 VA treatment records).  The August 2015 VHA examiner disputed Dr. M.C.'s favorable conclusion.  He explained that the X-ray studies showing multiple degenerative changes fully accounted for the Veteran's complaints of low back pain.  Nieves-Rodriguez, 22 Vet. App. at 304.  He believed the lumbar spine X-rays did not show any relationship between the shrapnel FB and lumbar disc disease.  As explained above, the Board finds the August 2015 VHA examiner's reasoning persuasive.  His determination is consistent with multiple imaging studies confirming similar degenerative changes and indicating that the shrapnel FB is not directly touching the lumbar spine.  For these reasons, the Board does not find the favorable November 2013 medical opinion from Dr. M.C. persuasive.  Caluza, 7 Vet. App. 498 at 510-511.  

For the above stated reasons, the record does not include persuasive evidence of a nexus to military service for either claimed disability, but instead tends to demonstrate that there is no such nexus.  The preponderance of the evidence is therefore against the claims, 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990), and service connection for disabilities manifested by neck and back pain, to include as secondary to service-connected shell fragment wound to the left side of the abdomen, must be denied.





ORDER

Service connection for a disability manifested by neck pain, to include as secondary to service-connected shell fragment wound to the left side of the abdomen, is denied.

Service connection for a disability manifested by low back pain, to include as secondary to service-connected shell fragment wound to the left side of the abdomen, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


